Citation Nr: 9918402	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-20 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a prostate disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from April 1952 to 
December 1974.  


FINDINGS OF FACT

1.  By a rating action dated in February 1979, the regional 
office (RO) denied service connection for a prostate 
disorder.  

2.  The veteran was notified of the February 1979 decision in 
the same month.  The veteran did not express, within one year 
of notification of the February 1979 decision, disagreement 
with the denial of service connection for a prostate 
disorder.  

3.  Evidence received since the RO's February 1979 rating 
action is not so significant that it must be considered in 
order to decide fairly the question of service connection.


CONCLUSIONS OF LAW

1.  The RO's February 1979 decision, which denied service 
connection for a prostate disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 19.118(a), 19.153 (1978); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has not been received since the 
RO's February 1979 decision; the claim of service connection 
for a prostate disorder is not reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, which was received at the RO in August 1978, the 
veteran asserted that he developed a prostate gland 
condition, described as a "lump" in 1974 during military 
service.  As a result of the veteran's claim, the RO made 
several attempts to obtain all available service medical 
records.  

According to the service medical records which were obtained 
and associated with the claims folder, asymmetrical 
enlargement of the veteran's prostate was noted in October 
and November 1974.  In December 1974, the veteran received 
follow-up treatment for "prostate problems."  He was 
instructed to have his prostate checked in six to eight 
months.  Approximately three weeks later, the veteran retired 
from active military duty.  The report of his separation 
examination is not available.  With the exception of the 
pertinent entries made at the October through December 1974 
treatment sessions, the remainder of the available service 
medical records were negative for complaints of, treatment 
for, or findings of a prostate disorder.  

In October 1978, the veteran was afforded a VA examination at 
which time he asserted that a nodule was found on his 
prostate in 1974, that he was referred to a urologist who 
believed that the nodule was benign but should be checked 
yearly.  The VA examination demonstrated normal male 
genitalia and a prostate which was smooth, firm, and not 
enlarged.  The examiner specifically stated that he could not 
feel any nodules on the veteran's prostate.  The examiner 
diagnosed, in pertinent part, a prostate condition by history 
which was not found on current examination.  

By a rating action of February 1979, the RO denied service 
connection for a prostate disorder.  The RO determined that 
the medical evidence of record failed to demonstrate that the 
veteran had incurred a chronic prostate disorder during his 
active military duty.  The RO notified the veteran of this 
February 1979 denial in the same month.  However, the veteran 
did not express, within one year of notification of the 
decision, his disagreement with the denial.  Consequently, 
the February 1979 decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 19.118(a), 19.153 (1978).  

At this point, it should be noted that, when new and material 
evidence is presented or secured with respect to a claim 
which has been previously disallowed, the claim will be 
reopened, and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Stanton v. Brown, 5 Vet.App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board of Veterans' Appeals (Board) 
must conduct a three-part analysis.  Manio v. Derwinski, 
1 Vet.App. 140, 145 (1991); Elkins v. West, 12 Vet. App. 209 
(1999) (en banc); Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Id.  The 
Court has explained that "new evidence" is evidence that is 
not "merely cumulative" of other evidence of record.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Second, if the Board determines that the evidence is 
"new and material," it must reopen the claim and determine 
whether it is well grounded.  Winters, supra.  Third, if the 
claim is well grounded, VA must evaluate the merits of the 
claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 
3 Vet.App. 510, 512-513 (1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1998).  Following the RO's February 
1979 rating action in the present case, the veteran has 
continued to assert that he incurred a prostate disorder 
during his active service.  Specifically, he has repeated his 
previous claims that he has prostate problems related to the 
in-service episode of prostate enlargement.  

In support of his petition to reopen his claim for a prostate 
disorder, he has submitted duplicates of service medical 
records, which reflect evaluation in October and December 
1974 for asymmetrical enlargement of his prostate.  
Additionally, the veteran submitted a July 1997 response from 
the National Personnel Records Center (NPRC) indicating that 
all available service medical records had been previously 
sent to VA.  

According to the additional medical evidence received since 
the February 1979 rating action, a computerized tomography 
completed in August 1994 of the veteran's abdomen and pelvis 
showed calcification in the central portion of his prostate 
gland.  Correlation with a digital rectal examination was 
recommended.  An January 1996 examination demonstrated that 
the veteran's prostate was smooth, nontender, firm, and 
slightly enlarged.  A diagnostic impression of benign 
prostatic hypertrophy was given.  A determination of the 
veteran's prostate-specific antigen (PSA) level was 
scheduled.  The subsequent PSA level was found to be 6.01.  
Several months later in May 1996, another PSA test was 
performed which resulted in a finding of 7.1.  An examination 
showed that the veteran's prostate was enlarged.  The veteran 
was scheduled for a prostate biopsy.  A June 1996 pathology 
report noted negative findings, and the veteran's prostate 
was found to be benign.  

Given the evidence described above, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of service connection for a prostate disorder.  
First of all, the veteran's assertions that he incurred a 
prostate disorder during his active military service are 
duplicative of the contentions he had previously made and 
which were considered by the RO at the time of the prior 
final rating action in February 1979.  Consequently, these 
assertions may not be considered new.  Additionally, the 
service medical records that the veteran submitted in support 
of his petition to reopen his previously denied claim are 
also duplicative of those service medical records considered 
by the RO at the time of the prior final rating action in 
February 1979.  These recently received service medical 
records, therefore, may not be considered new.  

Moreover, with regard to the post-service medical records 
which were received at the RO following its February 1979 
decision, the Board points out that they reflect examination 
of the veteran's prostate.  In short, the additional evidence 
received since the RO's February 1979 denial tends to prove 
nothing more than that which was already proved by evidence 
previously of record, at least with respect to whether any 
prostate disorder is attributable to military service.  In 
other words, the additional evidence received since the RO's 
February 1979 denial simply reflects calcification in the 
central portion of the veteran's prostate gland, slight 
enlargement of his prostate, and elevated PSA levels without 
evidence associating a any currently shown prostate disorder 
with his active service.  Consequently, the newly received 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection.  See 38 C.F.R. § 3.156(a).  

The Board recognizes that Hodge resulted in a change in the 
test for determining whether newly submitted evidence is 
"material."  See Hodge, supra; 38 C.F.R. § 3.156(a).  
Importantly, however, the Board finds no prejudice to the 
veteran in this case by proceeding with an adjudication of 
the question of reopening.  This is so because the RO 
specifically notified the veteran of the provisions of 
38 C.F.R. § 3.156 (a) in the November 1996 statement of the 
case.  The veteran, therefore, has been put on notice of the 
relevant regulatory standard and has been given the 
opportunity to present evidence and argument with this 
standard in mind.  

	(CONTINUED ON NEXT PAGE)

ORDER

The petition to reopen a claim of entitlement to service 
connection for a prostate disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

